DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/03/2021 in which claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/03/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf Anton (DE 102015206501 A1) in view of  Lubischer et al. (US 20160368522 A1).
Regarding claims 1 and 7, Wolf (Figs. 1-3) discloses a method for controlling elements of a cockpit of a vehicle, the vehicle comprising a pedal, a seat, a steering system (… a steering wheel, a mirror, an accelerator pedal, a brake pedal and the like; Wolf at [0010]), and a controller, the steering system comprising a steering wheel, the vehicle being adapted to operate according to at least two driving modes, a manual driving mode and an automatic driving mode, the method being carried out by the controller (… The vehicle according to the invention can be operated in a manual driving mode and in an at least partially automatic driving mode. The vehicle comprises a control unit for automatically  setting a position of the driver's seat and/or a position of the at least one cockpit element…; Wolf at [0010], [0012] and at least [0013]), the method comprising steps of: 
obtaining parameters, at least one of the obtained parameters is a parameter relative to the position of the driver in the seat (… It can preferably be provided that the setting of the position of the at least one driving-relevant cockpit element comprises a change in a height position and/or a depth position of the cockpit element; Wolf at [0016]), 
determining the positioning of the steering system based on the obtained parameters by using an optimization technique, the optimization technique being carried out for maximizing the space allocated to the driver in the cockpit in the automatic driving mode while respecting at least one driving condition (in particular an interior camera, which is connected to the control unit. In this case, the control device is configured to determine a body size and/or seat position of the driver by processing data captured by the detection device, in particular images. Furthermore, the control device is configured to adjust the second position of the driver's seat and/or the second position of the at least one driving-relevant cockpit element as a function of the determined body size and/or seat position of the driver; Wolf at [0024]), and commanding the steering system to reach the determined positioning (The driver's head 5 is positioned so that the driver can direct an optimal view through the windshield onto the road (not shown). In this viewing path, a head-up display 8 is arranged on which driving-relevant information can be displayed to the driver, for example a valid permissible maximum speed and a switching recommendation). 
Wolf does not explicitly teach a driving condition implying that the driver be able to reach the steering wheel and the pedal in a predetermined time period. However, LUBISCHER (Figs. 1-4) teaches or at least suggests a driving condition implying that the driver be able to reach the steering wheel and the pedal in a predetermined time period (… the driver 46 should be able to reach forward, grip the wheel 18, and be able to relatively quickly bring the wheel 18 to the driving position 22 to resume steering of the vehicle 10; LUBISCHER at [0026]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Wolf to include a driving condition implying that the driver be able to reach the steering wheel and the pedal in a predetermined time period, as taught by LUBISCHER in order to reduce a likelihood of inhibiting the driver's operation of a steering wheel.

Regarding claim 2, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above. Further, Wolf (Figs. 1-3) teaches wherein the parameter relative to the position of the driver in the seat is a hip point of the driver (… It can preferably be provided that the setting of the position of the at least one driving-relevant cockpit element comprises a change in a height position and/or a depth position of the cockpit element; Wolf at [0016] and [0018]).

Regarding claim 4, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above. Further, Wolf (Figs. 1-3) teaches wherein, at the step of obtaining, the method comprises acquiring an image of the driver and obtaining a parameter relative to the morphology of the driver based on the acquired image, the parameter relative to the morphology of the driver being at least one of the arm's lengths and the shoulder positions (… It can preferably be provided that the setting of the position of the at least one driving-relevant cockpit element comprises a change in a height position and/or a depth position of the cockpit element; Wolf at [0016] and [0018]).

Regarding claim 5, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above. Further, Wolf (Figs. 1-3) teaches wherein the steering system further comprises a steering column, and, wherein, at the step of obtaining parameters, one obtained parameter is chosen in a group consisting of the tilt of the driver's seat, the position of the driver's seat, the position of the steering wheel, and the position of the steering column (… It can preferably be provided that the setting of the position of the at least one driving-relevant cockpit element comprises a change in a height position and/or a depth position of the cockpit element; Wolf at [0016] and [0018]).

Regarding claim 6, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above. Further, Wolf (Figs. 1-3) teaches wherein the method further comprises: determining the positioning of the driver's seat based on the obtained parameters by using an optimization technique, the optimization technique being carried out for maximizing the space allocated to the driver in the cockpit in the automatic mode while respecting at least one driving condition (… It can preferably be provided that the setting of the position of the at least one driving-relevant cockpit element comprises a change in a height position and/or a depth position of the cockpit element; Wolf at [0016] and [0018]), a driving condition implying that the driver be able to reach the steering wheel and the pedal in a predetermined time period, and commanding the positioning of the driver's seat to reach the determined positioning (it can be further provided that a successful use of the cockpit element is checked and that optionally the second position of the driver's seat and/or the second position of the at least one driving-relevant cockpit element are adjusted until the driver has successfully used the cockpit element after receiving the request; Wolf at [0028] and [0032]).

Regarding claim 8, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above. Further, Wolf (Figs. 1-3) teaches the steering system comprising a steering adjustment unit configured to control the positioning of the steering system, the controller being configured to send the command to reach the determined positioning to the steering adjustment unit (it can be further provided that a successful use of the cockpit element is checked and that optionally the second position of the driver's seat and/or the second position of the at least one driving-relevant cockpit element are adjusted until the driver has successfully used the cockpit element after receiving the request; Wolf at [0028] and [0032]).

Regarding claim 9, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above. Further, Wolf (Figs. 1-3) teaches a vehicle comprising an assembly according to claim 8 (it can be further provided that a successful use of the cockpit element is checked and that optionally the second position of the driver's seat and/or the second position of the at least one driving-relevant cockpit element are adjusted until the driver has successfully used the cockpit element after receiving the request; Wolf at [0028] and [0032]).

Regarding claim 10, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above. Further, Wolf (Figs. 1-3) teaches a computer-readable medium having stored thereon computer program instructions which, when executed by the controller, cause execution of the steps of the method of claim 1 (a preferred seat position of the driver for an automatic driving mode could be stored in advance in the control unit.; Wolf at [0013], [0028] and [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf Anton (DE 102015206501 A1) in view of  Lubischer et al. (US 20160368522 A1) as applied to claim 1 above, and further in view of BENDEWALD et al. (US 20150224877 A1, hereinafter “BENDEWALD”).
Regarding claim 3, Wolf, as modified by LUBISCHER discloses the claimed invention substantially as explained above, but does not explicitly teach wherein a low vision line is defined for the driver, another driving condition implying that the steering wheel be below the low vision line. However, BENDEWALD teaches or at least suggests wherein a low vision line is defined for the driver, another driving condition implying that the steering wheel be below the low vision line (the operator control unit in front of the steering wheel relative to the line of vision of the driver; BENDEWALD at [0018]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Wolf and LUBISCHER to include a low vision line is defined for the driver, as taught by BENDEWALD in order to provide the position of the component of infotainment system is changed easily and accurately.

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663